DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2021 has been entered.
 
Status of Claims
The following is a non-final office action. 
Claims [1-4, 6-12, and 14-22] are currently pending and have been examined on their merits. 
Claims 5 and 13 have been cancelled.
Claims 1, 10, 16, and 21-22 are currently amended see REMARKS May 03, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moscovitch (US 2009/0096628) in view of Goldman (US 2013/0166193) further in view of Pandey (US 2018/0101892) further in view of Joppi (US 2017/0228816). 
Claim 1: Moscovitch discloses a computer-implemented method, comprising: determining, by the computing device, at least one object from a plurality of objects within a venue matches a search query received from the user (Paragraph [0012-0016]; Fig. 1, a purchasing system includes an interface device, which can be kiosk, a Via the one or more computer devices, wherein the venue includes a plurality of multicolor-enabled lighting devices (Paragraph [0019-0024]: Fig. 3, the user may issue a command using the computer kiosk to indicate that the user wishes to go to the location in the store where a particular hammer is located. Many types of indicators can form part of an indicator apparatus. For example, a network of lights or displays. Instead of geographic directions, colors, numbers or other markers can be used. (The examiner notes that the broadest reasonable interpretation of an indicator light would include displaying a specific light color, this is supported as the disclosure states that colors can be used to navigate an individual as well as having full displays that are capable of presenting messages such as “John, here’s the location of the hammer” [0019])). Providing, by the computing device, a notification to the user to look for the select lighting type, wherein the notification is a color change on a display of the one or more user computer devices (Paragraph [0019-0025]; Fig. 3, the indicator apparatus has a plurality of indicators that includes indicator displays which are in communication with the interface device. In one embodiment, the user or purchaser enters a store and enters into a computer kiosk some data associated with a hammer. The user may then issue a command to indicate that the user wishes to go to the location where the particular hammer is located. Another type of indicator apparatus includes a display of a cell phone. To further guide colors, number or other markers can be used. Thus, the cell phone might relay “at the next aisle, turn towards the red banner.” The indicator apparatus can emit visual or audible cues). Selecting, by the computing device, a target lighting device from the plurality of multicolor-enabled lighting devices within the venue, the target lighting device being associated with the at least one object (Paragraph [0016-0021]; Fig. 3, the user can enter information into the kiosk using the keyboard. In response, the user might type “hammer” using the keyboard. After the user makes his selection, the kiosk might provide the location of the selection: “the claw hammer is in aisle 4 at the back of the store.” Click “show me” to activate an indicator near your selection. After the user clicks the show me tab, a signal causes an indicator to be activated for a certain period of time. After the interface device sends an activation signal to the network a particular set of lights or displays are activated that indicate to the user where the particular item is located). Sending, by the computing device, first instructions to a controller of the target lighting device, thereby automatically initiating a first illumination event of the target lighting device based on the select lighting type (Paragraph [0019-0025]; Fig. 3, After the interface device sends an activation signal to the network a particular set of lights or displays are activated that indicate to the user where the particular item is located. In response the computer kiosk sends a signal that causes the indicator display to flash the user’s name. Many other types of indicators can form part of an indicator apparatuses. For example the indicator apparatus can include a network of lights or  
However, Moscovitch does not disclose receiving, by a computer device, user registration information of a user which includes information identifying the user, one or more user computer devices of the user, and user product preferences based on a user's historic purchase data; a plurality of multicolor-enabled lighting devices configured to selectively illuminate with one of a plurality of colors; determining, by the computer device, objects irrelevant to the user by utilizing the search query along with the user’s historic purchase data; assigning to the user, by the computing device, a select lighting type from a pool of available lighting types, wherein the select lighting type is not available for the computing device to assign to other users while assigned to the user; sensing, by the computing device, that the user is within a predetermined distance of the at least one object and sending, by the computing device, second instructions to the controller of the target lighting device, thereby automatically initiating a second illumination event of the target lighting device different from the first illumination event based on the determining the user is within the predetermined distance of the at least one object, wherein the second illumination event occurs for a predetermined amount of time.
In the same field of endeavor of providing indoor directions to a desired product Goldman teaches receiving, by a computer device, user registration information of a user which includes information identifying the user, one or more user computer devices of the user, and user product preferences based on a user's historic purchase data (Paragraph [0151]; [0154]; [0174-0175]; Figs. 19 and 28, the user device can log where a moveable object has traveled and which products were selected. This logged data can be used by third parties to determine how customers shop or move in an indoor area. Additionally, the user device can use this logged data to provide product suggestions based on purchase history. The database includes product location and pricing information, the database includes consumer purchase history and shopping lists, and the database includes information regarding product offers, coupons, and promotions. A flowchart shows a process for a user to register and use the user device. The process begins when a user creates a profile or account via the user device and the input device. In other embodiments, the user can create an account via a website or at a registration area. After receiving registration information for a user, the user device receives a shopping list. In one instance, the user enters names of desired products). Determining, by the computer device, objects irrelevant to the user by utilizing the search query along with the user’s historic purchase data (Paragraph [0018]; [0064]; [0151]; [0154]; Figs. 1, 14, and 17, the indoor navigation system of the present disclosure can be employed in multiple different manners and for multiple different purposes. In one embodiment, the indoor navigation system uses a location of a moveable object to enable a user to search for a location of a product or item of interest in an indoor area. The example user device is communicatively coupled to the input device, which enables a user to interact with the user device. In an example, the 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of receiving, by a computer device, user registration information of a user which includes information identifying the user, one or more user computer devices of the user, and user product preferences based on a user's historic purchase data and determining, by the computer device, objects irrelevant to the user by utilizing the search query along with the user’s historic purchase data as taught by Goldman (Goldman [0151]). With the motivation of helping to determine the fastest route to a desired destination or product in a venue for a customer (Goldman [0001-0002]).
In the same field of endeavor of guiding customers with a series of lighting devices Pandey teaches a plurality of multicolor-enabled lighting devices configured to selectively illuminate with one of a plurality of colors (Paragraph [0042]; [0056]; Fig. 7, the controller determines which indicators on the time are to be activated in response to a signal received form the store computer including instructions to form a path in a direction of an identified item of interest. The Sensing, by the computing device, that the user is within a predetermined distance of the at least one object (Paragraph [0043] the controller may also receive via a tile sensor a signal indicating a presence or activity of a person at or near the tile. This can trigger the activation of one or more indicators at the tile or other tiles along the path). And sending, by the computing device, second instructions to the controller of the target lighting device, thereby automatically initiating a second illumination event of the target lighting device different from the first illumination event based on the determining the user is within the predetermined distance of the at least one object (Paragraph [0043] the controller may also receive via a tile sensor a signal indicating a presence or activity of a person at or near the tile. This can trigger the activation of one or more indicators at the tile or other tiles along the path. For example, a shopper may step on a part of the flooring near a particular tile. The tile can sense this and the tile’s controller can illuminate relevant LED’s on the tile, while also outputting a signal that is received by a predetermined number of tiles along the path, for example, five tiles in advance of the current position of the shopper, and each tile is instructed to also illuminate their relevant LED’s (second illumination event)). Wherein the second illumination event occurs for a predetermined amount of time (Paragraph [0045] a tile may include a timing mechanism that inactivates the indicators after a predetermined period of time).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of sensing, by the computing device, that the user is within a predetermined distance of the at least one object and sending, by the computing device, second instructions to the controller of the target lighting device, thereby automatically initiating a second illumination event of the target lighting device different from the first illumination event based on the determining the user is within the predetermined distance of the at least one object, wherein the second illumination event occurs for a predetermined amount of time as taught by Pandey (Pandey [0043]). With the motivation of directing a shopper to an item of interest in a store (Pandey [0004]).
In the same field of endeavor of guiding customers with a series of lighting devices Joppi teaches assigning to the user, by the computing device, a select lighting type from a pool of available lighting types, wherein the select lighting type is not available for the computing device to assign to other users while assigned to the user (Paragraph [0007-0009]; [0035-0043] a lighting system per the invention, particularly a shelf lighting system facilitates the locating of products. The control unit is preferably designed, during the selection of the product through the user interface, to control the lamp unit or defined group of lamp units assigned in accordance with the product association and lamp 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of selecting a lighting type from a plurality of available lighting types, while limiting the selection of lighting types from those already assigned as taught by Joppi (Joppi [0043]). With the motivation of facilitating the location of products in a store (Joppi [0007]).
Claim 4: Modified Moscovitch discloses the method as per claim 1. Moscovitch does not specifically disclose further comprising accessing, by the computing device, a layout of the venue, wherein the layout maps locations of the plurality of objects to locations of the plurality of multicolor-enabled lighting devices, and wherein the selecting the target lighting device is based on the layout of the venue. And selecting, by the computing device, a color of the lighting type based on a type of the search query.
In the same field of endeavor of guiding customers with a series of lighting devices Pandey teaches further comprising accessing, by the computing device, a layout of the venue, wherein the layout maps locations of the plurality of objects to locations of the plurality of multicolor-enabled lighting devices, and wherein the selecting the target lighting device is based on the layout of the venue 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of a layout of the venue, wherein the layout maps locations of the plurality of objects to locations of the plurality of lighting devices, and wherein the selecting the target lighting device is based on the layout of the venue as taught by Pandey (Pandey [0016]). With the motivation of directing a shopper to an item of interest in a store (Pandey [0004]).
In the same field of endeavor of guiding customers with a series of lighting devices Joppi teaches and selecting, by the computing device, a color of the lighting type based on a type of the search query (Paragraph [0035]; [0047-0050] a user who would like to locate a product on the shelf indicates with the control unit. By selecting the product using the control unit the lamp unit or group of lamp units to be controlled is thus determined and controlled by means of the product association. The user triggers a defined lighting up of a lamp unit in an area that is assigned to the respective product. The lighting can take place in a color or light intensity that is preset or adjustable by the user. Each lamp unit has an electronic label assigned to it. This way, price information, best before data, content information, etc. of the product can be displayed through the electronic labels (the examiner notes that the broadest reasonable interpretation of an electronic label capable of displaying product information would include displaying a specific color based on characteristics of that product such as green for vegan products)).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system and selecting, by the computing device, a color of the lighting type based on a type of the search query as taught by Joppi (Joppi [0047]). With the motivation of facilitating the location of products in a store (Joppi [0007]).
Claim 6: Modified Moscovitch discloses the method as per claim 1. Moscovitch further discloses wherein the plurality of multicolor-enabled lighting devices are ceiling-mounted multicolor-enabled lighting devices (Paragraph [0021]; Figs. 3-4, the indicator 
Claim 7: Modified Moscovitch discloses the method as per claim 1. However, Moscovitch does not disclose further comprising ending the second illumination event after the predetermined amount of time and initiating, by the computing device, a default illumination setting of the target lighting device 
In the same field of endeavor of guiding customers with a series of lighting devices Pandey teaches further comprising ending the second illumination event after the predetermined amount of time and initiating, by the computing device, a default illumination setting of the target lighting device (Paragraph [0045]; [0053] a tile may include a timing mechanism that inactivates the indicators after a predetermined period of time. The floor times are inactivated after the shopper is determined to reach the desired destination (the examiner notes that the broadest reasonable interpretation of deactivating a lighting device that directs a person based on color would include the lighting device reverting back to a default low power setting)). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of a layout of the venue, wherein the layout maps locations of the plurality of objects to locations of the plurality of lighting devices, and wherein the selecting the target lighting device is based on the layout of the venue as taught by 
Claim 8: Modified Moscovitch discloses the method as per claim 7. Moscovitch does not disclose further comprising disassociating, by the computing device, the select lighting type from the user, and returning the select lighting type to the pool where it is available to the computing device to assign to other users after the disassociating.
In the same field of endeavor of guiding customers with a series of lighting devices Joppi teaches further comprising disassociating, by the computing device, and returning the select lighting type from the user, wherein the select lighting type to the pool where it is available to the computing device to assign to other users after the disassociating (Paragraph [0007-0009]; [0016]; [0035-0043] a lighting system per the invention, particularly a shelf lighting system facilitates the locating of products. The control unit is preferably designed, during the selection of the product through the user interface, to control the lamp unit or defined group of lamp units assigned in accordance with the product association and lamp address such that illumination occurs in a predetermined color and/or intensity and/or blinking pattern and/or with a change in intensity and/or with a color change. The lighting can take place in a color or light intensity that is present or adjustable by the user. Alternatively, it is possible that the lighting system as long as one user in using it ignores further inputs by other users. As soon as a user has been successfully led to his selected product, the display 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of the select lighting type being available to the computing device to assign to other users after the disassociating as taught by Joppi (Joppi [0016]). With the motivation of facilitating the location of products in a store (Joppi [0007]).
Claim 9: Modified Moscovitch discloses the method as per claim 8. Moscovitch does not disclose further comprising assigning to another user, by the computing device, the select lighting type selected from a plurality of available lighting types after disassociating the select lighting type from the user, based on receipt of another search query from the other user.
In the same field of endeavor of guiding customers with a series of lighting devices Joppi teaches further comprising assigning to another user, by the computing device, the select lighting type selected from a plurality of available lighting types after disassociating the select lighting type from the user, based on receipt of another search query from the other user (Paragraph [0007-0009]; [0016]; [0035-0043] a lighting system per the invention, particularly a shelf lighting system facilitates the locating of products. The control unit is preferably designed, during the selection of the product through the user interface, to control the lamp unit or defined group of lamp units assigned in accordance with the product association and lamp address such that illumination occurs in a 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of the select lighting type being available to the computing device to assign to other users after the disassociating as taught by Joppi (Joppi [0016]). With the motivation of facilitating the location of products in a store (Joppi [0007]).
Claim 10: Moscovitch discloses a computer program product for automated personalized customer service, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: determine at least one object from a plurality of objects within a venue matches a search query received from a user (Paragraph [0012-0016]; Fig. 1, a purchasing system includes an interface device, which can be kiosk, a personal computer, or a cell phone. The interface device includes an input device and can also include a display. The purchasing system also includes an indicator apparatus, which can be located in a store in which a user wishes to purchase a particular item. The user inputs information that Via a computer user interface, wherein the venue includes a plurality of multicolor-enabled lighting devices (Paragraph [0019-0024]: Fig. 3, the user may issue a command using the computer kiosk to indicate that the user wishes to go to the location in the store where a particular hammer is located. Many types of indicators can form part of an indicator apparatus. For example, a network of lights or displays. Instead of geographic directions, colors, numbers or other markers can be used. (The examiner notes that the broadest reasonable interpretation of an indicator light would include displaying a specific light color, this is supported as the disclosure states that colors can be used to navigate an individual as well as having full displays that are capable of presenting messages such as “John, here’s the location of the hammer” [0019])). A notification to the user to look for the select lighting type (Paragraph [0019-0025] to further guide the user/ purchaser, the cell phone can provide audible messages to direct the user to the particular item. Thus, the cell phone might convey the following message: “walk northwards until you reach the second aisle.” Instead of the four geographic directions, colors, number or other markers can be used. Thus, the cell phone might relay “at the next aisle, turn towards the red banner.” The indicator apparatus can emit visual or audible cues). Selecting, by the computing device, a target lighting device from the plurality of multicolor-enabled lighting devices within the venue, the target lighting device being associated with the at least one object (Paragraph [0016-0021]; Fig. 3, the user can enter information into the kiosk using the keyboard. In response, the user might type “hammer” using the keyboard. After the user makes his selection, the kiosk might provide the location of the selection: “the claw hammer is in Sending, by the computing device, first instructions to a controller of the target lighting device, thereby automatically initiating a first illumination event of the target lighting device based on the select lighting type (Paragraph [0019-0025]; Fig. 3, After the interface device sends an activation signal to the network a particular set of lights or displays are activated that indicate to the user where the particular item is located. In response the computer kiosk sends a signal that causes the indicator display to flash the user’s name. Many other types of indicators can form part of an indicator apparatuses. For example the indicator apparatus can include a network of lights or displays suspended from the ceiling of a store. After the interface device, such as a computer kiosk, sends an activation signal to the network, a particular set of lights or displays are activated that indicate to the user where the particular item is located). 
However, Moscovitch does not disclose a plurality of multicolor-enabled lighting devices configured to selectively illuminate with one of a plurality of colors, assigning to the user, by the computing device, a select lighting type from a pool of available lighting types, wherein the select lighting type is not available for the computing device to assign to other users while assigned to the user; providing, by the computing device. Sensing, by the computing device, that the user is within a predetermined distance of the at least one object and sending, by the computing device, second instructions to the controller of the target lighting device, thereby automatically initiating a second illumination event of the target lighting device different from the first illumination event based on the determining the user is within the predetermined distance of the at least one object, wherein the second illumination event occurs for a predetermined amount of time, and un-assign the select lighting type from the user, wherein the select lighting type is returned to the pool of available lighting types.
In the same field of endeavor of guiding customers with a series of lighting devices Pandey teaches a plurality of multicolor-enabled lighting devices configured to selectively illuminate with one of a plurality of colors (Paragraph [0042]; [0056]; Fig. 7, the controller determines which indicators on the time are to be activated in response to a signal received form the store computer including instructions to form a path in a direction of an identified item of interest. The controller can determine the manner in which LED’s, textile patterns, or other path-defining elements form the portion of the path defined by the tile. The controller may control the LEDs of the tile forming the portion of the common path so that each of the two shoppers can recognize their paths, respectively, for example, alternating between two different colors, each color identifying the path of each shopper). Sensing, by the computing device, that the user is within a predetermined distance of the at least one object (Paragraph [0043] the controller may also receive via a tile sensor a signal indicating a presence or activity of a person at or near the tile. This can trigger the activation of one or more indicators at the tile or other tiles along the path). And sending, by the computing device, second instructions to the controller of the target lighting device, thereby automatically initiating a second illumination event of the target lighting device different from the first illumination event based on the determining the user is within the predetermined distance of the at least one object (Paragraph [0043] the controller may also receive via a tile sensor a signal indicating a presence or activity of a person at or near the tile. This can trigger the activation of one or more indicators at the tile or other tiles along the path. For example, a shopper may step on a part of the flooring near a particular tile. The tile can sense this and the tile’s controller can illuminate relevant LED’s on the tile, while also outputting a signal that is received by a predetermined number of tiles along the path, for example, five tiles in advance of the current position of the shopper, and each tile is instructed to also illuminate their relevant LED’s (second illumination event)). Wherein the second illumination event occurs for a predetermined amount of time (Paragraph [0045] a tile may include a timing mechanism that inactivates the indicators after a predetermined period of time).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of Sensing, by the computing device, that the user is within a predetermined distance of the at least one object and sending, by the computing device, second instructions to the controller of the target lighting device, thereby automatically initiating a second illumination event of the target lighting device different from the first illumination event based on the determining the user is within the 
In the same field of endeavor of guiding customers with a series of lighting devices Joppi teaches assigning to the user, by the computing device, a select lighting type from a pool of available lighting types, wherein the select lighting type is not available for the computing device to assign to other users while assigned to the user; providing, by the computing device (Paragraph [0007-0009]; [0035-0043] a lighting system per the invention, particularly a shelf lighting system facilitates the locating of products. The control unit is preferably designed, during the selection of the product through the user interface, to control the lamp unit or defined group of lamp units assigned in accordance with the product association and lamp address such that illumination occurs in a predetermined color and/or intensity and/or blinking pattern and/or with a change in intensity and/or with a color change. The lighting can take place in a color or light intensity that is present or adjustable by the user. Alternatively, it is possible that the lighting system as long as one user in using it ignores further inputs by other users). Un-assign the select lighting type from the user, wherein the select lighting type is returned to the pool of available lighting types (Paragraph [0007-0009]; [0016]; [0035-0043] a lighting system per the invention, particularly a shelf lighting system facilitates the locating of products. The control unit is preferably designed, during the selection of the product through the user interface, to 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of selecting a lighting type from a plurality of available lighting types, while limiting the selection of lighting types from those already assigned as taught by Joppi (Joppi [0043]). With the motivation of facilitating the location of products in a store (Joppi [0007]).
Claim 11: Modified Moscovitch discloses the computer program product as per claim 10. Moscovitch does not specifically disclose wherein the program instructions further cause the computing device to access a layout of the venue, wherein the layout maps P201704481US0133 of 37locations of the plurality of objects to locations of the plurality of lighting devices, and wherein the selecting the target lighting device is based on the layout of the venue.
In the same field of endeavor of guiding customers with a series of lighting devices Pandey teaches wherein the program instructions further cause the computing device to access a layout of the venue, wherein the layout maps P201704481US0133 of 37locations of the plurality of objects to locations of the plurality of lighting devices, and wherein the selecting the target lighting device is based on the layout of the venue (Paragraph [0033-0038]; Figs. 1 and 2, a system comprising a store server, a mobile device application, and a floor surface formed of a plurality of special-purpose, programmable floor tiles provide the environment where store customers can be guided to locations of interest. The indicators of the tiles may be light emitting diodes or other devices that output visible light. The store computer may include a special-purpose processor that accesses a database that includes a stored map of the store and a record that includes the location of the item of interest to determine the shortest available path. In some embodiments, the store computer includes a processor that calculates the shortest available path from the current location of the store visitor to the location of the item of interest in response to the request received from the mobile device application, and outputs signals that include instructions to the floor tiles to identify the shortest available path in the form of illuminated lighting). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of a computing device to access a layout of the venue, wherein the layout maps locations of the plurality of objects to locations of the plurality of lighting devices, and wherein the selecting the target lighting device is based on the layout of the 
Claim 12: Modified Moscovitch discloses the computer program product as per claim 10. Moscovitch further discloses wherein the program instructions further cause the computing device to receive the search query from a customer service kiosk at the venue (Paragraph [0016-0021]; Fig. 3, the user can enter information into the kiosk using the keyboard. In response, the user might type “hammer” using the keyboard. After the user makes his selection, the kiosk might provide the location of the selection: “the claw hammer is in aisle 4 at the back of the store.” Click “show me” to activate an indicator near your selection. After the user clicks the show me tab, a signal causes an indicator to be activated for a certain period of time. After the interface device sends an activation signal to the network a particular set of lights or displays are activated that indicate to the user where the particular item is located).
Claim 14: Modified Moscovitch discloses the computer program product as per claim 10. However, Moscovitch does not disclose further comprising ending the second illumination event after the predetermined amount of time and initiating, by the computing device, a default illumination setting of the target lighting device 
In the same field of endeavor of guiding customers with a series of lighting devices Pandey teaches further comprising ending the second illumination event after the predetermined amount of time and initiating, by the computing device, a default illumination setting of the target lighting device (Paragraph [0045]; [0053] a tile may include a timing mechanism that inactivates the indicators after a predetermined period of time. The floor times are inactivated after the shopper is 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of a layout of the venue, wherein the layout maps locations of the plurality of objects to locations of the plurality of lighting devices, and wherein the selecting the target lighting device is based on the layout of the venue as taught by Pandey (Pandey [0016]). With the motivation of directing a shopper to an item of interest in a store (Pandey [0004]).
Claim 15: Modified Moscovitch discloses the computer program product as per claim 10. Moscovitch does not discloses wherein the program instructions further cause the computing device to assign the select lighting type to another user after the un-assigning the select lighting type from the user.
In the same field of endeavor of guiding customers with a series of lighting devices Joppi teaches wherein the program instructions further cause the computing device to assign the select lighting type to another user after the un-assigning the select lighting type from the user (Paragraph [0007-0009]; [0016]; [0035-0043] a lighting system per the invention, particularly a shelf lighting system facilitates the locating of products. The control unit is preferably designed, during the selection of the product through the user 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of a the select lighting type to another user after the un-assigning the select lighting type from the user as taught by Moscovitch with the system of assigning the select lighting type to another user after the un-assigning the select lighting type from the user as taught by Joppi (Joppi [0016]). With the motivation of facilitating the location of products in a store (Joppi [0007]).
Claims 2 and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Moscovitch (US 2009/0096628) in view of Goldman (US 2013/0166193) further in view of Pandey (US 2018/0101892) further in view of Joppi (US 2017/0228816) even further in view of Boullery (US 2016/0292975).
Claim 2: Modified Moscovitch discloses the method as per claim 1. Moscovitch does not disclose further comprising selecting, by the computing device, the select lighting type from the group consisting of a lighting color, a lighting pattern, a lighting brightness, and combinations thereof. And determining, by the computing device, that the user has entered the venue, wherein the initiating the first illumination event of the target lighting device is further based on the determining that the user has entered the venue.
In the same field of endeavor of guiding customers with a series of lighting devices Joppi teaches further comprising selecting, by the computing device, the select lighting type from the group consisting of a lighting color, a lighting pattern, a lighting brightness, and combinations thereof (Paragraph [0007-0009] a lighting system per the invention, particularly a shelf lighting system facilitates the locating of products. The control unit is preferably designed, during the selection of the product through the user interface, to control the lamp unit or defined group of lamp units assigned in accordance with the product association and lamp address such that illumination occurs in a predetermined color and/or intensity and/or blinking pattern and/or with a change in intensity and/or with a color change.).  
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of selecting a lighting type from the group consisting of a lighting color, a lighting pattern, a lighting brightness, and combinations thereof as taught by Joppi (Joppi [0009]). With the motivation of facilitating the location of products in a store (Joppi [0007]).
In the same field of endeavor of navigating a shopper in a store based on illumination events Boullery teaches and determining, by the computing device, that the user has entered the venue, wherein the initiating the first illumination event of the target lighting device is further based on the determining that the user has entered the venue (Paragraph [0022-0025]; Fig. 2, the user has just entered the shop and the device reader communicates with the user’s computing device to determine the items that the user wishes to purchase, receiving user information from the computing device. The controller can determine a path from the location of the computing device to a target location. In embodiments the controller uses lights to indicate the path. Accordingly, the controller can communicate with the lighting system to indicate a first portion of the path to the target location).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of determining, by the computing device, that the user has entered the venue, wherein the initiating the first illumination event of the target lighting device is further based on the determining that the user has entered the venue as taught by Boullery (Boullery [0022]). With the motivation of more efficiently guiding a user to a desired location and more quickly as the user does not have to begin a search after entering the venue (Boullery [0001]).
Claim 16: Moscovitch discloses a system for automated personalized customer service, comprising: a plurality of multicolor-enabled lighting devices (Paragraph [0019-0024]: Fig. 3, the user may issue a command using the computer kiosk to indicate that the user wishes to go to the location in the store where a particular hammer is located. Many  A processor, a computer readable memory and a computer readable storage medium associated with a computing device; program instructions to receive the search query from a user via the one or more user computer devices (Paragraph [0012-0016]; Fig. 1, a purchasing system includes an interface device, which can be kiosk, a personal computer, or a cell phone. The interface device includes an input device and can also include a display. The purchasing system also includes an indicator apparatus, which can be located in a store in which a user wishes to purchase a particular item. The user inputs information that allows the identification of the particular item that the user wishes to purchase from the store). Providing, by the computing device, a notification to the user to look for the select lighting type, wherein the notification is a color change on a display of the one or more user computer devices (Paragraph [0019-0025]; Fig. 3, the indicator apparatus has a plurality of indicators that includes indicator displays which are in communication with the interface device. In one embodiment, the user or purchaser enters a store and enters into a computer kiosk some data associated with a hammer. The user may then issue a command to indicate that the user wishes to go to the location where the particular hammer is located. Another type of indicator apparatus includes a display of a cell phone. To further guide  Program instructions to determine that at least one object from a plurality of objects within a venue matches the search query (Paragraph [0012-0016]; Fig. 1, a purchasing system includes an interface device, which can be kiosk, a personal computer, or a cell phone. The interface device includes an input device and can also include a display. The purchasing system also includes an indicator apparatus, which can be located in a store in which a user wishes to purchase a particular item. The user inputs information that allows the identification of the particular item that the user wishes to purchase from the store. The user can enter information into the kiosk display. Such information, supplied in response to prompts, includes the type of item to be purchased. Thus, the kiosk display might query the user. “Type in the item you wish to purchase.” In response, the user might type “hammer” using the keyboard. The computer kiosk might then prompt the user to select one of a claw hammer, mallet or a jack hammer). Program instructions to select a target lighting device from the plurality of lighting devices based on the target lighting device being associated with the at least one object (Paragraph [0016-0021]; Fig. 3, the user can enter information into the kiosk using the keyboard. In response, the user might type “hammer” using the keyboard. After the user makes his selection, the kiosk might provide the location of the selection: “the claw hammer is in aisle 4 at the back of the store.” Click “show me” to activate an indicator Program instructions to provide a notification to the user indicating that the user should look for the target lighting device with the select color (Paragraph [0019-0025] to further guide the user/ purchaser, the cell phone can provide audible messages to direct the user to the particular item. Thus, the cell phone might convey the following message: “walk northwards until you reach the second aisle.” Instead of the four geographic directions, colors, number or other markers can be used. Thus, the cell phone might relay “at the next aisle, turn towards the red banner.” The indicator apparatus can emit visual or audible cues). Program instructions to initiate a first illumination event of the target lighting device to illuminate the target lighting device in the select color (Paragraph [0019-0025]; Fig. 3, After the interface device sends an activation signal to the network a particular set of lights or displays are activated that indicate to the user where the particular item is located. In response the computer kiosk sends a signal that causes the indicator display to flash the user’s name. Many other types of indicators can form part of an indicator apparatuses. For example the indicator apparatus can include a network of lights or displays suspended from the ceiling of a store. After the interface device, such as a computer kiosk, sends an activation signal to the network, a particular set of lights or displays are activated that indicate to the user where the particular item is located). Wherein the program instructions are stored on the computer readable storage medium for execution by the processor via the computer readable memory (Paragraph [0016]).
However, Moscovitch does not disclose receiving, by a computer device, user registration information of a user which includes information identifying the user, one or more user computer devices of the user, and user product preferences based on a user's historic purchase data; a plurality of multicolor-enabled lighting devices configured to selectively illuminate with one of a plurality of colors; determining, by the computer device, objects irrelevant to the user by utilizing the search query along with the user’s historic purchase data; program instructions to assign to the user a select color from the plurality of colors, wherein the select color is removed from a list of available colors once assigned to the user, and the color is selected based on a type of the search query received from the user; program instructions to determine that the user has entered the venue; wherein the initiating the first illumination event of the target lighting device is based on the determining that the user has entered the venue; program instructions to sense that the user is within a predetermined distance of the at least one object; program instructions to automatically initiate a second illumination event of the target lighting device different from the first illumination event based on the determining the user is within the predetermined distance of the at least one object, wherein the second illumination event occurs for a predetermined time period; program instructions to initiate an end to the second illumination event after the predetermined amount of time; and program instructions to initiate a default illumination setting of the target lighting device.
In the same field of endeavor of providing indoor directions to a desired product Goldman teaches receiving, by a computer device, user registration information of a user which includes information identifying the user, one or more user computer devices of the user, and user product preferences based on a user's historic purchase data (Paragraph [0151]; [0154]; [0174-0175]; Figs. 19 and 28, the user device can log where a moveable object has traveled and which products were selected. This logged data can be used by third parties to determine how customers shop or move in an indoor area. Additionally, the user device can use this logged data to provide product suggestions based on purchase history. The database includes product location and pricing information, the database includes consumer purchase history and shopping lists, and the database includes information regarding product offers, coupons, and promotions. A flowchart shows a process for a user to register and use the user device. The process begins when a user creates a profile or account via the user device and the input device. In other embodiments, the user can create an account via a website or at a registration area. After receiving registration information for a user, the user device receives a shopping list. In one instance, the user enters names of desired products). Determining, by the computer device, objects irrelevant to the user by utilizing the search query along with the user’s historic purchase data (Paragraph [0018]; [0064]; [0151]; [0154]; Figs. 1, 14, and 17, the indoor navigation system of the present disclosure can be 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of receiving, by a computer device, user registration information of a user which includes information identifying the user, one or more user computer devices of the user, and user product preferences based on a user's historic purchase data and determining, by the computer device, objects irrelevant to the user by utilizing the search query along with the user’s historic purchase data as taught by Goldman (Goldman [0151]). With the motivation of helping to determine the 
In the same field of endeavor of guiding customers with a series of lighting devices Pandey teaches a plurality of multicolor-enabled lighting devices configured to selectively illuminate with one of a plurality of colors (Paragraph [0042]; [0056]; Fig. 7, the controller determines which indicators on the time are to be activated in response to a signal received form the store computer including instructions to form a path in a direction of an identified item of interest. The controller can determine the manner in which LED’s, textile patterns, or other path-defining elements form the portion of the path defined by the tile. The controller may control the LEDs of the tile forming the portion of the common path so that each of the two shoppers can recognize their paths, respectively, for example, alternating between two different colors, each color identifying the path of each shopper). Program instructions to sense that the user is within a predetermined distance of the at least one object (Paragraph [0043] the controller may also receive via a tile sensor a signal indicating a presence or activity of a person at or near the tile. This can trigger the activation of one or more indicators at the tile or other tiles along the path). Program instructions to automatically initiate a second illumination event of the target lighting device different from the first illumination event based on the determining the user is within the predetermined distance of the at least one object (Paragraph [0043] the controller may also receive via a tile sensor a signal indicating a presence or activity of a person at or near the tile. This can trigger the activation of one or Wherein the second illumination event occurs for a predetermined amount of time (Paragraph [0045] a tile may include a timing mechanism that inactivates the indicators after a predetermined period of time). Program instructions to initiate an end to the second illumination event after the predetermined amount of time; and program instructions to initiate a default illumination setting of the target lighting device (Paragraph [0045]; [0053] a tile may include a timing mechanism that inactivates the indicators after a predetermined period of time. The floor times are inactivated after the shopper is determined to reach the desired destination (the examiner notes that the broadest reasonable interpretation of deactivating a lighting device that directs a person based on color would include the lighting device reverting back to a default low power setting)). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of Sensing, by the computing device, that the user is within a predetermined distance of the at least one object and sending, by the computing device, second 
In the same field of endeavor of guiding customers with a series of lighting devices Joppi teaches program instructions to assign to the user a select color from the plurality of colors, wherein the select color is removed from a list of available colors once assigned to the user (Paragraph [0007-0009]; [0035-0043] a lighting system per the invention, particularly a shelf lighting system facilitates the locating of products. The control unit is preferably designed, during the selection of the product through the user interface, to control the lamp unit or defined group of lamp units assigned in accordance with the product association and lamp address such that illumination occurs in a predetermined color and/or intensity and/or blinking pattern and/or with a change in intensity and/or with a color change. The lighting can take place in a color or light intensity that is present or adjustable by the user. Alternatively, it is possible that the lighting system as long as one user in using it ignores further inputs by other users). And the color is selected based on a type of the search query received from the user (Paragraph [0035]; [0047-0050] a user who would like to locate a product on the shelf indicates with the control unit. By selecting the product using the control unit 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of selecting a lighting type from a plurality of available lighting types, while limiting the selection of lighting types from those already assigned as taught by Joppi (Joppi [0043]). With the motivation of facilitating the location of products in a store (Joppi [0007]).
In the same field of endeavor of navigating a shopper in a store based on illumination events Boullery teaches program instructions to determine that the user has entered the venue; wherein the initiating the first illumination event of the target lighting device is based on the determining that the user has entered the venue (Paragraph [0022-0025]; Fig. 2, the user has just entered the shop and the device reader communicates with the user’s computing device to determine 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of determining, by the computing device, that the user has entered the venue, wherein the initiating the first illumination event of the target lighting device is further based on the determining that the user has entered the venue as taught by Boullery (Boullery [0022]). With the motivation of more efficiently guiding a user to a desired location and more quickly as the user does not have to begin a search after entering the venue (Boullery [0001]).
Claim 17: Modified Moscovitch discloses the system as per claim 16. Moscovitch does not specifically disclose further comprising program instructions to access a layout of the venue, wherein the layout of the venue maps locations of the plurality of objects to locations of the plurality of lighting devices, and wherein the selecting the target lighting device is based on the layout of the venue.
In the same field of endeavor of guiding customers with a series of lighting devices Pandey teaches further comprising program instructions to access a layout of the venue, wherein the layout of the venue maps locations of the plurality of objects to locations of the plurality of lighting devices, and wherein the selecting the target lighting device is based on the layout of the venue (Paragraph [0033-0038; Figs. 1 and 2, a system comprising a store server, a mobile device application, and a floor surface formed of a plurality of special-purpose, programmable floor tiles provide the environment where store customers can be guided to locations of interest. The indicators of the tiles may be light emitting diodes or other devices that output visible light. The store computer may include a special-purpose processor that accesses a database that includes a stored map of the store and a record that includes the location of the item of interest to determine the shortest available path. In some embodiments, the store computer includes a processor that calculates the shortest available path from the current location of the store visitor to the location of the item of interest in response to the request received from the mobile device application, and outputs signals that include instructions to the floor tiles to identify the shortest available path in the form of illuminated lighting). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of a layout of the venue, wherein the layout maps locations of the plurality of objects to locations of the plurality of lighting devices, and wherein the selecting the target lighting device is based on the layout of the venue as taught by 
Claim 18: Modified Moscovitch discloses the system as per claim 16. Moscovitch further discloses further comprising program instructions to end the first illumination event (Paragraph [0016] after the user clicks the “show me” tab, a signal is carried by the communication apparatus that causes an indicator to be activated for a certain period of time. (The examiner notes that if a signal is telling an apparatus to stay active for a designated certain amount of time then it would be reasonable that under the broadest reasonable interpretation that it could be worded to state the signal is telling the apparatus to deactivate after predetermined certain amount of time)).
Claim 19: Modified Moscovitch discloses the computer program product as per claim 18. Moscovitch does not discloses further comprising program instructions to un-assign the select color from the user, wherein the select color is returned to the list of available colors upon un-assigning the select color.
In the same field of endeavor of guiding customers with a series of lighting devices Joppi teaches further comprising program instructions to un-assign the select color from the user, wherein the select color is returned to the list of available colors upon un-assigning the select color (Paragraph [0007-0009]; [0016]; [0035-0043] a lighting system per the invention, particularly a shelf lighting system facilitates the locating of products. The control unit is preferably designed, during the selection of the product through the user interface, to control the lamp unit or defined group of lamp units assigned in accordance with the product association and lamp address such that 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system of un-assigning the select color from the user, wherein the select color is returned to the list of available colors upon un-assigning the select color taught by Joppi (Joppi [0016]). With the motivation of facilitating the location of products in a store (Joppi [0007]).
Claim 20: Modified Moscovitch discloses the computer program product as per claim 19. Moscovitch does not discloses further comprising program instructions to assign the select color to another user after the un-assigning the select color in response to receiving another search query from the other user.
In the same field of endeavor of guiding customers with a series of lighting devices Joppi teaches further comprising program instructions to assign the select color to another user after the un-assigning the select color in response to receiving another search query from the other user (Paragraph [0007-0009]; [0016]; [0035-0043] a lighting system per the invention, particularly a 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of lights as taught by Moscovitch with the system assigning the select color to another user after the un-assigning the select color in response to receiving another search query from the other user as taught by Joppi (Joppi [0016]). With the motivation of facilitating the location of products in a store (Joppi [0007]).
Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Moscovitch (US 2009/0096628) in view of Goldman (US 2013/0166193) further in view of Pandey (US 2018/0101892) further in view of Joppi (US 2017/0228816) even further in view of Min (US 2013/0271004).
Claim 3: Modified Moscovitch discloses the method as per claim 1. However, Moscovitch does not disclose further comprising accessing, by the computing device, stored user information about the user; and selecting, by the computing device, the select lighting type based on the user information about the user. 
In the same field of endeavor of individually controlling a lighting device Min teaches further comprising accessing, by the computing device, stored user information about the user; and selecting, by the computing device, the select lighting type based on the user information about the user (Paragraph [0264] the lighting apparatus may store and use favorite color sense configuration data for each user. For example, assume that user A configures color sense data using a color sense sky blue, and user B configures color sense data using a color sense of pink. The lighting control device may be previously registered such that the lighting control device can be used although a lighting control application is not executed in the lighting control device).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of color specific lights as taught by Moscovitch with the system of accessing, stored user information about the user; and selecting, the select lighting type based on the user information about the user as taught by Min (Min [0264]). With the motivation of improving the convenience and satisfaction of the customer as they would not have to 
Claim 21: Modified Moscovitch discloses the computer program product as per claim 10. However, Moscovitch does not disclose wherein the program instructions further cause the computing device to: access stored user information about the user; and select the select lighting type based on the user information about the user.
Min teaches wherein the program instructions further cause the computing device to: access stored user information about the user; and select the select lighting type based on the user information about the user (Paragraph [0264] the lighting apparatus may store and use favorite color sense configuration data for each user. For example, assume that user A configures color sense data using a color sense sky blue, and user B configures color sense data using a color sense of pink. The lighting control device may be previously registered such that the lighting control device can be used although a lighting control application is not executed in the lighting control device).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of color specific lights as taught by Moscovitch with the system of accessing, stored user information about the user; and selecting, the select lighting type based on the user information about the user as taught by Min (Min [0264]). With the motivation of improving the convenience and satisfaction of the customer as they would not have to figure out what color .
Claims 22 rejected under 35 U.S.C. 103 as being unpatentable over Moscovitch (US 2009/0096628) in view of Goldman (US 2013/0166193) further in view of Pandey (US 2018/0101892) further in view of Joppi (US 2017/0228816) even further in view of Boullery (US 2016/0292975) even further in view of Min (US 2013/0271004).
Claim 22: The system of claim 16, further comprising: program instructions to receive a color preference from the user; and program instructions to select the select lighting type based on the color preference of the user.
Min teaches program instructions to receive a color preference from the user; and program instructions to select the select lighting type based on the color preference of the user (Paragraph [0264] the lighting apparatus may store and use favorite color sense configuration data for each user. For example, assume that user A configures color sense data using a color sense sky blue, and user B configures color sense data using a color sense of pink. The lighting control device may be previously registered such that the lighting control device can be used although a lighting control application is not executed in the lighting control device).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of guiding customers to a desired product in a store with a series of color specific lights as taught by Moscovitch with the system of accessing, stored user information about the user; and 
Therefore, claims 1-4, 6-12, and 14-22 are rejected under 35 U.S.C. 103.
Response to arguments
Applicant’s arguments, see REMARKS May 03, 2021, with respect to the rejection of claims 1-4, 6-12, and 14-22 under U.S.C. 103 are moot because Applicant has amended the claims, which required further search and consideration and new art was applied. See above, ground(s) of rejection made in view of 1, 4, 6-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moscovitch (US 2009/0096628) in view of Goldman (US 2013/0166193) further in view of Pandey (US 2018/0101892) further in view of Joppi (US 2017/0228816) and claims 2 and 16-20 rejected under 35 U.S.C. 103 as being unpatentable over Moscovitch (US 2009/0096628) in view of Goldman (US 2013/0166193) further in view of Pandey (US 2018/0101892) further in view of Joppi (US 2017/0228816) even further in view of Boullery (US 2016/0292975). However, where relevant, the Examiner will respond to Applicant’s arguments.
Claims 1, 10, and 16: The applicant argues that Moscovitch in view of Pandey further in view of Joppi does not disclose the limitation of “receiving, by a computing device, user registration information of a user which includes information identifying the user, one or more user computer devices of the user, visual or audible cues. Thus in one example, a sound can be emitted from the cell phone that gets louder the closer the cell phone is to the location where the item is normally stored.” Thus the examiner notes the broadest reasonable interpretation of a system that is able to emit visual cues such as colors while being comparable to a system that can signal various directions or auditory levels depending on a required navigation step would include a system of producing a notification that is a color change on a display of a device depending on a required navigational direction or proximity.
 Therefore, the claims are newly rejected under U.S.C. 103.
Claims 2-4, 6-9, 11-12, 14-15, and 17-22 were argued as being allowable only as being dependent on claims 1, 10, and 16. Therefore, they are also newly rejected under the same rejection as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Blair (US 2018/0040037) In-store navigation systems and methods.
Lynch (US 2012/0023034) Store mapping system and method for location merchandise in a store.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COREY RUSS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/RICHARD W. CRANDALL/Examiner, Art Unit 3689